Citation Nr: 1447955	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a heat stroke, to specifically include cognitive impairments and depression. 

2.  Entitlement to service connection for psychiatric disability other than as a residual of heat stroke.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to November 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  During his hearing, the Veteran indicated he wished to withdraw the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board will limit its consideration accordingly.

Although the Veteran has contended that he has depression due to a heat stroke in service, it appears that he is also claiming to have PTSD due to service stressors.  The Board has broadened the issues on appeal to include service connection for psychiatric disability other than as a residual of a heat stroke.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

In view of the Board's determination that the Veteran's claim should be construed as including a claim for service connection for psychiatric disability on a basis other than as a residual of heat stroke, the Veteran should be provided all required notice in response to this component of the claim and appropriate development should be undertaken to verify his claimed stressors.

In July 2009, the Veteran filed a claim for service connection for residuals of heat stroke, to include depression and cognitive impairments (also claimed as traumatic brain injury, TBI).  The Veteran's service treatment records (STRs) show he was treated for a heat stroke in July 1994.  In support of his claim, the Veteran submitted a January 2010 note from his treating psychologist, which in pertinent part, indicates:

"comments from 3/31/09 Neurology consult indicated that heat stroke can lead to cognitive impairment ranging from mild to severe/global dementia. Results are clearly suggestive of severe memory deficits which could not be attributed to depression only.  So, it appears as likely as not that these severe and global deficits could be related to heat stroke."

The Board notes the clinician failed to provide a rationale to support the above noted opinion.  Additionally, the clinician's use of the term "could be" is equivocal, and leads to an imprecise conclusion. 
      
The Veteran underwent a VA examination in February 2010, but the examiner deferred assessment, pending a neuro-psychiatric evaluation.  During the October 2010 VA neuro-psychiatric examination, the examiner noted the January 2010 treatment note and medical opinion; however, the examiner also determined the Veteran's treating clinician failed to assess for effort during examination.  This omission by the Veteran's treating clinician further calls into question the validity of the clinician's medical opinion.  In the course of the Veteran's October 2010 examination, the examiner indicated the Veteran again showed significant cognitive impairments; however, the examiner stated the Veteran, "performed inadequately on effort tests, suggesting low or inconsistent effort."  Therefore, the examiner concluded the Veteran may have residual impairments as a result of his heat stroke in service; however, the examiner determined it would be speculative to comment on any causative relationship given the Veteran's low effort scores.  The examiner also indicated the Veteran, "appeared to have PTSD and moderate depression."  In the course of the examination, the Veteran stated he witnessed civilian deaths in Somalia.  However, the examiner failed to address the etiology of the Veteran's PTSD. 

The Veteran and his spouse subsequently testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2013.  Several loose and tangential responses were provided by the Veteran, relative to questions posed by both his representative and the undersigned.  However, the Veteran's spouse indicated the Veteran frequently has trouble processing questions.  His spouse stated people mistake, "that he's not paying attention or he's being disrespectful, and that's just not the case."  The Board finds this statement, to a certain extent, calls into question the October 2010 VA examiner's finding of a low effort.  On the basis of these divergent neuro-psychiatric assessments, the Board has determined an examination by a panel of VA examiners is necessary at this time. 

Moreover, since a remand is required, development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice in response to the claim for service connection for psychiatric disability on a basis other than as a residual of heat stroke.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Specifically, the RO or the AMC should obtain all records pertaining to neurological and/or psychiatric treatment at the Salisbury VAMC, as well as any other healthcare facility in which the Veteran has received pertinent treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. The RO or the AMC should undertake appropriate development to verify any stressors identified in support of the claim for service connection for PTSD.

4. Then, the Veteran should be afforded an examination by a panel of at least two VA neurologists, psychiatrists or psychologists to determine the etiology of all acquired psychiatric disorders and/or cognitive impairments present during the period of the claim.

All pertinent evidence of record must be made available and reviewed by the examiners.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiners should identify all acquired psychiatric disorders and cognitive impairments that have been present during the period of the claim.  A diagnosis of PTSD due to a verified stressor or due at least in part to fear of hostile military or terrorist action during active service should be confirmed or ruled out.  In this regard, the examiners should fully discuss all relevant evidence, to specifically include the reports of the February 2010 and October 2010 VA examinations, as well as the above noted treatment reports from the Salisbury VAMC.  If PTSD is diagnosed the examiners should identify the elements supporting the diagnosis.  

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to specifically include whether any psychiatric disorder is related to the Veteran's in-service heat stroke. 

With respect to any neurological impairments that have been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such impairments originated in service or are otherwise etiologically related to service, to specifically include whether any neurological impairments are related to the Veteran's in-service heat stroke. 

A complete rationale for all proffered opinions must be provided.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



